Name: 2002/808/EC: Commission Decision of 16 October 2002 amending Decision 97/102/EC laying down special conditions governing imports of fishery and aquaculture products originating in Russia (Text with EEA relevance) (notified under document number C(2002) 3842)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade;  Europe;  fisheries;  tariff policy
 Date Published: 2002-10-17

 Avis juridique important|32002D08082002/808/EC: Commission Decision of 16 October 2002 amending Decision 97/102/EC laying down special conditions governing imports of fishery and aquaculture products originating in Russia (Text with EEA relevance) (notified under document number C(2002) 3842) Official Journal L 279 , 17/10/2002 P. 0051 - 0054Commission Decisionof 16 October 2002amending Decision 97/102/EC laying down special conditions governing imports of fishery and aquaculture products originating in Russia(notified under document number C(2002) 3842)(Text with EEA relevance)(2002/808/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(1), as last amended by Directive 97/79/EC(2), and in particular Article 11(5) thereof,Whereas:(1) Commission Decision 97/102/EC of 16 January 1997 laying down special conditions governing imports of fishery and aquaculture products originating in Russia(3), states that the "Committee of Fisheries of the Federation of Russia, assisted by the State Committee for Sanitary and Epidemiological Surveillance (Goskomsanepidnadzor)" is to be the competent authority in Russia for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC.(2) Following a restructuring of the Russian administration, the competent authority for issuing health certificates for fishery products has changed to the "State Fisheries Committee of the Russian Federation", assisted by the "Department of Sanitary and Epidemiological Surveillance (Gossanepidnadzor) of the Ministry of Health (Minzdrav) of the Russian Federation". This new authority is capable of effectively verifying the application of the laws in force.(3) The wording of Decision 97/102/EC should be aligned on the wording of more recently adopted Commission Decisions, laying down special conditions governing imports of fishery and aquaculture products originating in certain third countries.(4) Decision 97/102/EC should therefore be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 97/102/EC is modified as follows:1. Article 1 is replaced by the following: "Article 1The 'State Fisheries Committee of the Russian Federation', assisted by the 'Department of Sanitary and Epidemiological Surveillance (Gossanepidnadzor) of the Ministry of Health (Minzdrav) of the Russian Federation' shall be the competent authority in Russia for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC."2. Article 2 is replaced by the following: "Article 21. Fishery products imported into the Community from Russia shall meet the conditions set out in paragraphs 2, 3 and 4.2. Each consignment shall be accompanied by a numbered original health certificate, duly completed, signed, dated and comprising a single sheet in accordance with the model in Annex I.3. The products shall come from approved establishments, factory vessels or cold stores or from registered freezer vessels listed in Annex II.4. Except in the case of frozen fishery products in bulk and intended for the manufacture of preserved foods, all packages shall bear the word 'RUSSIA' and the approval/registration number of the establishment, factory vessel, cold store or freezer vessel of origin in indelible letters."3. In Article 3(2) is replaced by the following: "2. Certificates must bear the name, capacity and signature of the representative of the GOSSANEPIDNADZOR and the latter's official stamp in a colour different from that of other endorsements."4. Annex A is replaced by the Annex to this Decision.Article 2This Decision shall apply from 1 December 2002.Article 3This Decision is addressed to the Member States.Done at Brussels, 16 October 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 15.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 35, 5.2.1997, p. 23.ANNEX"ANNEX A>PIC FILE= "L_2002279EN.005303.TIF">>PIC FILE= "L_2002279EN.005401.TIF">"